FILED
                           NOT FOR PUBLICATION                              NOV 23 2016

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


RICHARD SHUPE; MARIA L. SHUPE,                   No. 14-16241

              Plaintiffs-Appellants,             D.C. No. 4:11-cv-00501-RCC

 v.
                                                 MEMORANDUM*
JPMORGAN CHASE BANK, N.A.,

              Defendant-Appellee.


                    Appeal from the United States District Court
                             for the District of Arizona
                     Raner C. Collins, Chief Judge, Presiding

                          Submitted November 16, 2016**

Before:      LEAVY, BERZON, and MURGUIA, Circuit Judges.

      Richard and Maria L. Shupe appeal pro se from the district court’s summary

judgment in their action alleging a violation of the Telephone Consumer Protection

Act of 1991 (“TCPA”) and state law claims. We review de novo. Johnson v. Bay

Area Rapid Transit Dist., 724 F.3d 1159, 1168 (9th Cir. 2013). We affirm.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Contrary to the Shupes’ contention, Chase’s calls to collect on a debt were

exempt under the TCPA. See 47 U.S.C. § 227(b)(1)(B) (prohibiting the use of an

artificial or prerecorded voice in a call to a residential telephone line unless

exempted by a rule or order of the Federal Communications Commission); see also

In the Matter of Rules & Regulations Implementing the Tel. Consumer Prot. Act of

1991, Report and Order, 7 F.C.C. Rcd. 8752, 8773 ¶ 39 (Oct. 16, 1992) (debt

collection calls are “covered by exemptions . . . for commercial calls which do not

transmit an unsolicited advertisement”).

      The district court did not abuse its discretion in denying the Shupes’ motion

for leave to amend their complaint because they failed to demonstrate good cause.

See Johnson v. Mammoth Recreations, Inc., 975 F.2d 604, 607-09 (9th Cir. 1992)

(setting forth standard of review and holding that a party seeking amendment after

the deadline set forth in the scheduling order must demonstrate good cause, the

focus of which is the diligence of the moving party).

      We reject as without merit the Shupes’ contention that the district court

failed to give them an opportunity to authenticate evidence they submitted in

support of their motion for summary judgment.

      We do not consider documents not presented to the district court. See

United States v. Elias, 921 F.2d 870, 874 (9th Cir. 1990).


                                            2                                      14-16241
      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments raised for the first time on appeal. See Padgett

v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                          3                                   14-16241